DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments regarding the 112 rejections have been fully considered but they are not persuasive. While the claim need not be described literally, the applicant cannot narrow the scope of the claim beyond the scope of the specification.  Further, while the drawings need not be to scale, the applicant cannot ascribe limitations to those drawings that are not readily apparent.  As the figures show containers of the same size, to claim otherwise, in the absence of specific language in the specification, violates the written description requirement.  Finally, the language of the specification cited by the applicant does not support the claim limitation.  The argument further applies to the claim limitations of claim 20, in that the claim limitations attempt to narrow the scope of the claims beyond that which the specifications allows.

Applicant's arguments regarding the 103 rejection are the same as those made by applicant and answered in the prior Non-Final Action.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 20, and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the limitation “the first container is larger than the second container;” is not found within the specifications nor the drawings.  As such, this amendment represents both a failure of the written description requirement as well as a new matter situation.  Further, as seen in Figures 1-4 and 7, the containers, item 9, are all the same size, thusly highlighting the inconsistency of this limitation with the 

Regarding claim 20, the limitation “first container is a rigid tub, and wherein the second container is a flexible bag” is not found within the specifications nor the drawings.  As such, this amendment represents both a failure of the written description requirement as well as a new matter situation.  While the specification states on page 15, line 23, that “The container may be a flexible bag, a rigid tub or a mixture thereof”, the Examiner notes that this is not the same as the requirements found in the claim.  For purposes of examination, Examiner is treating it as Applicant has noted it in the specification.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 13, and 15- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Linder (US 6609605) in view of Edwards (US 6363693).

Regarding claim 1, Linder discloses: A process for making a consumer goods product wherein the consumer goods product comprises a first container and at least one water-

b. transferring the at least one water-soluble unit dose article from the at least one manufacturing line (Linder - Fig. 1, first transport path in the form of a transport belt 7) onto an intermediate line (Linder – Fig. 2, conveying device 5 to parallel rails 4); 

c. transporting the at least one water-soluble unit dose article along the intermediate line (Linder - Fig. 1, arrows 18 and 19); 

d. transferring the at least one water-soluble unit dose article from the intermediate line onto a first packing line (Figure 1, as can be seen in Figure 1, there are several complete lines that contain everything from the manufacturing to the packaging and transfer of the unit from start to finish. The first “line” can be designated as the lowermost “line” of the system) , wherein the first packing line is one of at least two packing lines (as can be seen in Figure 1, there are several complete lines that contain everything from the manufacturing to the packaging and transfer of the unit from start to finish. The second “line” can be designated as the middle “line” of the system - Linder - Col. 4, line 41, “For unloading and transferring the intermediately stored packages 6, 6', 6", a channel-shaped area 1 is positioned above the conveying device 5 such that the conveying device 5 can be lifted into the position illustrated in FIG. 3. The packages 6 to be unloaded and transferred are thus engaged by the conveying device 5 and transported by the conveying device 5 to the exit 15 and onto the belt 10. The belt 10 is pivoted into the downwardly slanted position, and the packages 6 are thus transported from the exit 15 onto one of the loading belts 8. The loading belt 8 conveys the packages 6 to the vehicle 17.”), wherein the at least one water-soluble unit dose article is transported along the first packing line and transferred into the first container (Linder- Fig. 2, box-shaped storage units 2);

wherein the at least two packing lines (Figure 1, middle and lower “line”) comprises a second packing line (Figure 1, middle “line”), wherein a second unit dose article (Figure 1 shows a large number of packages, 6, from which can be designated a second unit dose article that come from each of the three manufactories, called stackers, 16) is transferred from the intermediate line onto the second packing line, is transported along the second packing line, and is transferred into a second container (see Figure 1 for the visual description of the entire process, in which numerous containers, items 2, can be seen, thus meeting the claim limitation of a second container), wherein the first container is larger than the second container (see 112A rejection above.  Furthermore, the use of a larger container represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim);

wherein the at least one water-soluble unit dose article is stored on the intermediate line for between about 1 minute and 2 months ahead of being transferred from the intermediate line onto the at least one packing line (The storage of the dose on the intermediate line for a certain period of time is an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As the Linder device is capable of holding the product for a period of time, it meets the limitation of the claim).

Linder does not explicitly disclose: a. making the at least one water-soluble unit dose article on at least one manufacturing line, wherein said at least one water-soluble unit dose article comprises at least one water-soluble film enclosing a detergent composition.

Edwards teaches:  a. making the at least one water-soluble unit dose article (Edwards – “ABSTRACT:   A process for producing a package comprising a composition contained within a closed water soluble envelope”)   on at least one manufacturing line, wherein said at least one water-soluble unit dose article comprises at least one water-soluble film (Edwards – Col. 4, line 8, “a conventional water soluble film”) enclosing a detergent composition (Edwards – Col. 2, line 41, “In an envisaged embodiment, the composition will include detergent suitable for use in the machine washing of laundry or dishes.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the usage of Linder by replacing the initial stackers, 16, with the manufacturing line of Edwards, thereby combining prior art elements to achieve a predictable result.  It is noted that the Linder device is designed for “packages”, which could include the specific dose package claimed.  That being said, the benefits of using the Linder device to move and store Edwards type dose packages is that, (Linder, Column 1, line 32, “allows a simple and inexpensive intermediate storage.”).

Regarding claim 3, the modified Linder further discloses: the water-soluble unit dose article (Edwards – “ABSTRACT:   A process for producing a package comprising a composition contained within a closed water soluble envelope”) is stored on the intermediate line for between about 3 minutes and about 1 month (The storage of the dose on the intermediate line for a certain period of time is an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As the Linder device is capable of holding the product for a period of time, it meets the limitation of the claim).

Regarding claim 4, the modified Linder further discloses: the water-soluble unit dose article (Edwards – “ABSTRACT:   A process for producing a package comprising a composition contained within a closed water soluble envelope”) is stored on the intermediate line (Linder - Fig. 1, arrows 18 and 19) at; a. a temperature of between about 15°C and about 35°C (Room temperature is between 20 and 22 C.  As such, as this device is not explicitly heated or cooled, it falls within this temperature range – furthermore, the applicant has admitted that the temperature is something that one skilled in the art would be able to control. Page 9, line 27 - “Those skilled in the art will be aware of suitable means to measure and control the temperature”.) b. at a relative humidity of between about 10% and about 80% (This range of humidity covers nearly all possible standard room humidity’s. – furthermore, the applicant has admitted that the humidity is something that one skilled in the art would be able to control.  Page 9, line 29 - “Those skilled in the art will be aware of suitable30 means to measure and control the relative humidity.”); c. a combination thereof.

Regarding claim 5, the modified Linder further discloses: at least two manufacturing lines (Linder - Fig. 1, stackers 16), wherein each manufacturing line makes water-soluble unit dose articles, and the water-soluble unit dose articles are transferred from the at least two manufacturing lines (Figure 1, middle “line”) onto the intermediate storage line (Linder - Articles are transferred from stackers 16 to loading station 12, from whence they move onto conveying device 5 via transfer belt 7).

Regarding claim 6, the modified Linder further discloses: transfer from the at least two manufacturing lines is done simultaneously (Linder - As seen in Figs. 1 and 2, stackers 16 transfer the articles directly to belt 7a (and thus to inclined belt 9 when transferring to the intermediate line) via the arrow shown in the figures.).

Regarding claim 8, the modified Linder further discloses: the at least one water-soluble unit dose article (Linder – package 6, modified to move a unit dose as per Edwards) is stored in a receptacle (Liner - Figs. 1-6, storage unit 2) on the intermediate line (Linder – Fig. 2, conveying device 5 to parallel rails 4) and wherein the intermediate line comprises at least two receptacles (Linder - Figs. 1 and 6 show a plethora of receptacles 2) and wherein each receptacle comprises between about 1 and about 2000 water-soluble unit dose articles (Linder – Figure 1 shows each storage unit with 8 individual packages).

Regarding claim 13, the modified Linder further discloses: the at least one water-soluble unit dose article (Linder – package 6, modified to move a unit dose as per Edwards) is transferred from the at least one manufacturing line (Liner - Fig. 1, first transport path in the form of a transport belt 7) to the intermediate storage line (Linder – Fig. 2, conveying device 5 to parallel rails 4) via an automated operation, a manual operation or a mixture thereof (Linder represents an automated operation.  However, these limitations represent the only two possible options.  As such, any and all similar devices meet this limitation).

Regarding claim 15, the modified Linder further discloses: the at least one water-soluble unit dose article (Linder – package 6, modified to move a unit dose as per Edwards) is transferred from the intermediate storage line (Linder – Fig. 2, conveying device 5 to parallel rails 4) to the at least one packing line (Liner - Col. 4, line 41) via an automated operation, a manual operation or a mixture thereof (Linder represents an automated operation.  However, these limitations represent the only two possible options.  As such, any and all similar devices meet this limitation).

Regarding claim 16, the modified Linder further discloses: transporting the water-soluble unit dose article (Linder – package 6, modified to move a unit dose as per Edwards) along the intermediate line (Linder – Fig. 2, conveying device 5 to parallel rails 4) is done via an automated operation, a manual operation or a mixture thereof (Linder represents an automated operation.  However, these limitations represent the only two possible options.  As such, any and all similar devices meet this limitation).

Regarding claim 17, the modified Linder further discloses: the first container is a flexible bag, a rigid tub or a mixture thereof (col. 3, line 34, “box shaped storage units 2” – in order to maintain the shape of a box, the storage unit is necessarily rigid. (The designation of the product worked upon, the container, represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the specific type of container does not have any effect upon the use of the device.  Furthermore, the specification is silent regarding the reasons for using these particular types of container.  As a matter of fact, the specification states on page 15, line 23, that “The container may be a flexible bag, a rigid tub or a mixture thereof”, which is not an affirmative limit, but rather a suggestion of possibility.  For this reason, the Examiner has made the determination that the prior art device need only be capable of using either or both of a rigid tub or flexible bag – which of course it is, as both can be used on the type of transporting belt and storage unit that are used in the device. )).

Regarding claim 18, the modified Linder further discloses: the detergent composition is an automatic dish washing composition, a fabric laundry composition or a mixture thereof. (Edwards - Col. 2, line 43, “the composition will include detergent suitable for use in the machine washing of laundry or dishes.”).

Regarding claim 19, the modified Linder further discloses: the water-soluble unit dose article comprises a polyvinyl alcohol film (Edwards – Col. 2, line 33, “In a preferred embodiment of the invention the film is a polyvinyl alcohol”).

Regarding claim 20, the modified Linder further discloses: the first container is a rigid tub, and wherein the second container is a flexible bag (The designation of the product worked upon, the container, represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the specific type of container does not have any effect upon the use of the device.  Furthermore, the specification is silent regarding the reasons for using these particular types of container.  As a matter of fact, the specification states on page 15, line 23, that “The container may be a flexible bag, a rigid tub or a mixture thereof”, which is not an affirmative limit, but rather a suggestion of possibility.  For this reason, the Examiner has made the determination that the prior art device need only be capable of using either or both of a rigid tub or flexible bag – which of course it is, as both can be used on the type of transporting belt and storage unit that are used in the device. ).

Regarding claim 21, the modified Linder further discloses: the second unit dose article (Figure 1 shows a large number of packages, 6, from which can be designated a second unit dose article that come from each of the three manufactories, called stackers, 16) is made on a second manufacturing line (Figure 1, a second stacker 16 of the three stackers).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Linder (US 6609605) in view of Edwards (US 6363693) in further view of Koet, (US 2018/0215485).

Regarding claim 9, the modified Linder discloses the device of claims 1 and 8. 

The modified Linder does not explicitly disclose: each receptacle comprises a unique identifier.

Koet teaches: each receptacle comprises a unique identifier (Koet - [0047], “In a preferred embodiment, the system comprises a box marking unit for providing a machine readable identifier for the custom sized cardboard box and attaching this identifier either to the box or to a device such as a tray for transporting the box”) .

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the containers of Linder with the unique identifiers as taught by Koet, thereby combining prior art elements in a known fashion to achieve a predictable result.  The benefit of utilizing a system that has an identifier on the receptacle is that it becomes significantly easier to identify the contents of the receptacle without having to open or otherwise examiner the receptacle.  Further, the receptacle can be identified from afar.

Regarding claim 10, the modified Linder further discloses:  the unique identifier is selected from a barcode, a radio frequency identification tag (RFID) or a mixture thereof. ([0047], The identifier may be permanently or temporarily attached to the box or the transporting device and may be a printing, a barcode, an RFID tag, a label or an order sheet.”).

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Linder (US 6609605) in view of Edwards (US 6363693) in further view of Khalaf, (US 9470638).

Regarding claim 11, the modified Linder discloses the device of claim 1.

The modified Linder does not explicitly disclose: the intermediate line comprises means to identify ruptured water-soluble unit dose articles on the intermediate line.

Khalaf teaches: the intermediate line (Linder - Fig. 1, arrows 18 and 19) comprises means to identify ruptured water-soluble unit dose articles (Fig. 3, dose 2000) on the intermediate line (ABSTRACT: “An apparatus and a method for detecting leakage from a composition-containing pouch during the high-speed manufacturing process”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing line of 

Regarding claim 12, the modified Linder further discloses: means to identify ruptured water-soluble unit dose articles (Fig. 3, dose 2000) comprise commercially available 2D or 3D vision systems comprising regular or infra-red cameras (Col. 6, line 13, “(The inspection of the unit dose pouch and/or the at least one of the platen edges adjacent to the cavity in which the unit dose pouch is located can be accomplished using any suitable camera or other optical picture-capturing device.).

Regarding claim 14, the modified Linder further discloses: the intermediate line (Linder - Fig. 1, arrows 18 and 19) comprises means to clean and dry empty receptacles.

The modified Linder does not explicitly disclose: means to clean and dry empty receptacles.

It would have been obvious to one having ordinary skill in the art to employ the means to clean and dry empty receptacles.  This fact is clearly stated by the applicant, and is (From applicant’s specification - Page 8, line 18, “The intermediate line may comprise means to clean the receptacles after use, i.e. after they have been emptied. Those skilled in the art will be aware of commercially available apparatus to clean the receptacles. Such apparatus may utilize water or a combination of water and detergent to clean the receptacles. Preferably, the intermediate line comprises means to dry the receptacles20 once cleaned. Those skilled in the art will be aware of commercially available apparatus to achieve”.). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the design of Linder by incorporating the industry known cleaning and drying apparatus, thereby combining prior art elements to achieve a predictable result.  The benefit of adding this apparatus is that it allows the machine to continue automatic production without requiring human intervention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731